


110 HR 3637 IH: Higher Education Sustainability Act of

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3637
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Blumenauer (for
			 himself, Mr. Ehlers,
			 Mr. Wu, and
			 Mr. Boucher) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To direct the Secretary of Education to provide grants to
		  establish and evaluate sustainability programs, charged with developing and
		  implementing integrated environmental, economic and social sustainability
		  initiatives, and to direct the Secretary of Education to convene a summit of
		  higher education experts in the area of sustainability.
	
	
		1.Short titleThis Act may be cited as the
			 Higher Education Sustainability Act of
			 2007.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)The environmental
			 life-support systems vital to the Nation’s economic and social prosperity are
			 increasingly at risk.
				(2)The Nation's
			 institutions of higher education have a unique role to play in fostering new
			 knowledge, evaluating policies, and discovering new technologies to address the
			 persistent and often linked environmental, social, and economic problems that
			 exist.
				(3)Achieving more
			 sustainable environmental, economic and social systems will require new
			 research, education and technology development, and innovative policy
			 approaches that are flexible and use market mechanisms while engaging relevant
			 stakeholders from the private and public sectors.
				(4)For the Nation to
			 remain competitive in this global world of increasingly limited natural
			 resources, higher education institutions need to take immediate steps to create
			 new research, education and technology development that reflect the framework
			 of sustainability.
				(5)The Nation’s higher
			 education institutions also are uniquely positioned to prepare the future labor
			 force for addressing threats to, and seeking opportunities for economic,
			 environmental, and social sustainability.
				(6)The Nation’s
			 higher education institutions are places where approaches that integrate the
			 environmental, social and economic dimensions can be designed, tested, and
			 refined for application to real world settings in collaboration with industry,
			 government and the nonprofit sector.
				(7)The Nation’s
			 higher education institutions are uniquely situated to be models of sustainable
			 management and operations that can provide examples to industry and government
			 of operational strategies that integrate the basic principles of environmental,
			 economic, and social sustainability.
				(8)Numerous State
			 governors, including those of Oregon, Washington, New Jersey, and California
			 have issued executive orders for the development of State sustainability
			 plans.
				(9)Hundreds of college
			 campuses have already made commitments to sustainable practices and lessening
			 their carbon footprint, but lack a cohesive plan.
				(10)Additionally,
			 many campuses now offer courses on sustainability, but no comprehensive system
			 exists to evaluate and compare colleges and universities in terms of overall
			 sustainability related academic programs and practices.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide support
			 to faculty, staff, and students at institutions of higher education to
			 establish administrative and academic sustainability programs on campus and a
			 means to measure their effectiveness;
				(2)to promote and
			 enhance research by faculty and students at institutions of higher education in
			 sustainability practices and innovations that assist and improve
			 sustainability; and
				(3)to provide support
			 to institutions of higher education to work with community partners from the
			 business, government, and nonprofit sectors to design and implement
			 sustainability programs for application in the community and workplace.
				3.Establishment of
			 programTitle VII of the
			 Higher Education Act of 1965 is amended by adding at the end the following new
			 part:
			
				EUniversity
				Sustainability Programs
					1Sustainability
				Planning Grants
						771.Program
				authorized
							(a)In
				generalThe Secretary shall, from the funds appropriated under
				section 776, make grants to eligible entities
				to establish sustainability programs to design and implement sustainability
				practices including in the areas of energy management, green building, waste
				management, purchasing, transportation, and toxics management, and other
				aspects of sustainability that integrate campus operations with
				multidisciplinary academic programs and are applicable to the private and
				government sectors.
							(b)Period of
				grantThe provision of payments under a grant under
				subsection (a) may extend over a period of
				not more than 4 fiscal years.
							(c)Definition of
				eligible entitiesFor purposes of this part, the term
				eligible entity means—
								(1)an institution of
				higher education that grants 2 or 4-year undergraduate degrees, or masters and
				doctoral degrees, or both; or
								(2)a non-profit consortia, association,
				alliance, or collaboration operating in partnership with one or more
				institutions of higher education that received funds for the implementation of
				work associated with sustainability programs under this part.
								772.Applications
							(a)In
				generalTo receive a grant under
				section 771(a), an eligible entity shall
				submit an application to the Secretary at such time, in such form, and
				containing such information as the Secretary may reasonably require.
							(b)AssurancesSuch
				application shall include assurances that the eligible entity—
								(1)has developed or
				shall develop a plan, including an evaluation component, for the program
				component established pursuant to
				section 773;
								(2)shall use Federal
				funds received from a grant under
				section 771(a) to supplement, not
				supplant, non-Federal funds that would otherwise be available for projects
				funded under such section;
								(3)shall provide,
				with respect to any fiscal year in which such entity receives funds from a
				grant under
				section 771(a), non-Federal funds or an
				in-kind contribution in an amount equal to 20 percent of funds from such grant,
				for the purpose of carrying out the program component established in
				section 773; and
								(4)shall collaborate
				with business, government, and the nonprofit sectors in the development and
				implementation of its sustainability plan.
								773.Use of
				funds
							(a)Individual
				institutionsGrants made
				under
				section 771 may be used by an eligible entity
				that is an individual institution of higher education for the following
				purposes:
								(1)To develop and
				implement administrative and operations practices at institutions of higher
				education that test, model, and analyze principles of sustainability.
								(2)To establish
				multidisciplinary education, research, and outreach programs at institutions of
				higher education that address the environmental, social, and economic
				dimensions of sustainability.
								(3)To support research
				and teaching initiatives that focus on multidisciplinary and integrated
				environmental, economic, and social elements.
								(4)To establish
				initiatives in the areas of energy management, green building, waste
				management, purchasing, toxics management, transportation, and other aspects of
				sustainability.
								(5)To support student,
				faculty, and staff work at institutions of higher education to implement,
				research, and evaluate sustainable practices.
								(6)To establish sustainability literacy as a
				requirement for undergraduate and graduate degree programs.
								(7)To integrate sustainability curriculum in
				all programs of instruction, particularly in business, architecture,
				technology, manufacturing, engineering, and science programs.
								(b)PartnershipsGrants made under
				section 771 may be used by an eligible entity
				that is a non-profit consortia, association, alliance, or collaboration
				operating as a partnership with one or more institutions of higher education
				for the following purposes:
								(1)To conduct
				faculty, staff and/or administrator training on the subjects of sustainability
				and institutional change.
								(2)To compile,
				evaluate and disseminate best practices, case studies, guidelines and
				standards.
								(3)To conduct efforts
				to engage external stakeholders such as business, alumni, and accrediting
				agencies in the process of building support for research, education and
				technology development for sustainability.
								(4)To conduct
				professional development programs for faculty in all disciplines to enable
				faculty to incorporate sustainability content in their courses.
								(5)To enable an appropriate non-profit
				consortia, association, alliance, or collaboration operating in partnership
				with an institution of higher education to create the analytical tools
				necessary for institutions of higher education to assess and measure their
				individual progress toward fully sustainable campus operations and fully
				integrating sustainability into the curriculum.
								(6)To develop
				educational benchmarks for institutions of higher education to determine the
				necessary rigor and effectiveness of academic sustainability programs.
								774.ReportsAn eligible entity that receives a grant
				under
				section 771(a) shall submit to the
				Secretary, for each fiscal year in which the entity receives amounts from such
				grant, a report that describes the work conducted pursuant to
				section 773, research findings and
				publications, administrative savings experienced, and an evaluation of the
				program.
						775.Allocation
				requirementThe Secretary may
				not make grants under
				section 771(a) to any eligible entity in a
				total amount that is less than $250,000 or more than $2,000,000.
						776.Authorization of
				appropriations
							(a)In
				generalThere is authorized to be appropriated to carry out
				section 771(a), $50,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							(b)AvailabilityAmounts
				appropriated under subsection (a) are authorized to remain available until
				expended.
							2Summit on
				sustainability
						781.Summit on
				sustainabilityNot later than
				September 30, 2008, the Secretary of Education shall convene a summit of higher
				education experts working in the area of sustainable operations and programs,
				representatives from agencies of the Federal Government, and business and
				industry leaders to focus on efforts of national distinction that—
							(1)encourage faculty,
				staff, and students at institutions of higher education to establish
				administrative and academic sustainability programs on campus;
							(2)enhance research
				by faculty and students at institutions of higher education in sustainability
				practices and innovations that assist and improve sustainability;
							(3)encourage
				institutions of higher education to work with community partners from the
				business, government, and nonprofit sectors to design and implement
				sustainability programs for application in the community and workplace;
							(4)identify
				opportunities for partnerships involving institutions of higher education and
				the Federal Government to expand sustainable operations and academic programs
				focused on environmental and economic sustainability; and
							(5)charge the summit participants or steering
				committee to submit a set of recommendations for addressing sustainability
				through institutions of higher
				education.
							.
		
